NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                         v.

                           PATRICK FITTZ, Appellant.

                              No. 1 CA-CR 17-0322
                                  FILED 7-26-18


            Appeal from the Superior Court in Maricopa County
                         No. CR2016-145792-001
              The Honorable Jacki Ireland, Judge Pro Tempore

                                   AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern, Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant

Patrick Fittz, St. Johns
Appellant
                              STATE v. FITTZ
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Diane M. Johnsen and Judge Jennifer M. Perkins joined.


C A T T A N I, Judge:

¶1            Patrick Fittz appeals his conviction of misconduct involving
weapons and the resulting sentence. Fittz’s counsel filed a brief in
accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297 (1969), certifying that, after a diligent search of the record, she
found no arguable question of law that was not frivolous. Counsel asks this
court to search the record for reversible error. See State v. Clark, 196 Ariz.
530, 537, ¶ 30 (App. 1999). Fittz filed a supplemental brief raising several
issues, which we address below. After reviewing the record and
considering the issues raised in the supplemental brief, we affirm Fittz’s
conviction and sentence.

              FACTS AND PROCEDURAL BACKGROUND

¶2            In September 2016, a police officer saw Fittz hand a small
plastic baggie to another man on the street. The officer approached Fittz
and noticed that he had an open container of alcohol in his hand. The officer
detained Fittz—who refused to provide his name, date of birth, or any other
identifying information. Fittz was arrested for refusing to provide his
name, see Ariz. Rev. Stat. (“A.R.S.”) § 13-2412, and for consuming liquor in
a public place, see A.R.S. § 4-244(20). In a search incident to arrest, officers
found an operable firearm in Fittz’s backpack.

¶3             Fittz had prior felony convictions, and the State charged him
with one count of misconduct involving weapons (prohibited possessor), a
class 4 felony. See A.R.S. §§ 13-3102(A)(4), (M) (possessing a deadly weapon
as a prohibited possessor), -3101(A)(7)(b) (defining prohibited possessor).
The superior court ordered a mental health evaluation under Arizona Rule
of Criminal Procedure 11, and found Fittz competent to stand trial. Fittz
then waived his right to counsel.

¶4           Fittz, proceeding pro se, filed a motion challenging the
superior court’s subject matter jurisdiction. He also moved for dismissal




                                       2
                               STATE v. FITTZ
                             Decision of the Court

based on an alleged violation of his right to a speedy trial under Arizona
Rule of Criminal Procedure 8. The court denied both motions.

¶5            After a four-day trial, a jury convicted Fittz as charged. The
court found that Fittz had two historical prior felony convictions and
sentenced him as a category three repetitive offender to a minimum term of
8 years’ imprisonment, with 230 days of presentence incarceration credit.
See A.R.S. § 13-703(J). Fittz timely appealed.

                                DISCUSSION

I.     Fittz’s Pro Se Supplemental Brief.

       A.     Validity of the Stop, Arrest, and Search.

¶6             Fittz argues that the initial detention, his arrest, and the search
of his backpack violated his rights under the Fourth Amendment of the
United States Constitution. The Fourth Amendment does not restrict all
contact between police officers and citizens; rather, it requires a
particularized and objective justification for such contact only when a
person has been detained. United States v. Mendenhall, 446 U.S. 544, 553–54
(1980). A detention is lawful if it is supported by reasonable suspicion,
meaning “a justifiable suspicion that the particular individual to be
detained is involved in criminal activity.” State v. Canales, 222 Ariz. 493,
495, ¶ 9 (App. 2009) (citation omitted). Once lawfully detained, it is
“unlawful for a person . . . to fail or refuse to state [their] true full name on
request of a peace officer.” A.R.S. § 13-2412(A). If there is probable cause
for an arrest, officers may conduct a search incident to the arrest, which is
a search confined to “an area within the immediate control of the defendant
at the time of arrest.” State v. Noles, 113 Ariz. 78, 82 (1976).

¶7             Here, an officer initially approached Fittz to investigate a
potential drug transaction, and Fittz does not argue that he was detained
by the officer’s approach. Because the officer then saw that Fittz had an
open container of alcohol, the officer had reasonable suspicion that Fittz
had violated A.R.S. § 4-244(20), and the officer could lawfully detain him.
Cf. A.R.S. § 13-3883(A)(2). Once lawfully detained, Fittz refused to provide
any identifying information to officers, providing probable cause to arrest
him for a violation of § 13-2412. That arrest provided the requisite basis for
a search of his backpack incident to arrest. Accordingly, the stop, arrest,
and search did not violate Fittz’s Fourth Amendment rights.




                                        3
                               STATE v. FITTZ
                             Decision of the Court

       B.      Subject Matter Jurisdiction.

¶8             Fittz next argues that the superior court lacked subject matter
jurisdiction. His argument fails, however, because the superior court has
original jurisdiction over criminal cases involving a felony, Ariz. Const. art.
6, § 14(4), and there is no dispute that Fittz was charged with and convicted
of a felony.

¶9             Fittz nevertheless asserts that the State’s failure to file a direct
complaint within 48 hours of his initial appearance, as required by Arizona
Rule of Criminal Procedure 4.1(b), deprived the superior court of subject
matter jurisdiction. Without addressing whether noncompliance with this
rule affects the court’s subject matter jurisdiction, we reject Fittz’s argument
because the complaint in this case was timely. Fittz’s initial appearance was
on Saturday, September 24, at 5:00 p.m., and the direct complaint was filed
on Tuesday, September 27. Under Arizona Rule of Criminal Procedure
1.3(a)(3), when computing a time period of more than 24 hours, but less
than 7 days, intermediate Saturdays and Sundays are excluded. Thus, the
direct complaint was timely.

¶10           Fittz further argues that the superior court lacked subject
matter jurisdiction because it “broadened the scope of the indictment [to]
permit[] conviction for an uncharged offense.” He asserts in particular that
the jury was instructed regarding “possision [sic] of a weapon by a
prohibited person” and not misconduct involving weapons—the charge on
which he was indicted. But a person commits the crime of misconduct
involving weapons by “possessing a deadly weapon . . . if such person is a
prohibited possessor.” A.R.S. § 13-3102(A)(4). Thus, the jury was
instructed properly, and we need not address Fittz’s jurisdictional
argument based on the scope of the indictment.

       C.      Rule 11 and Speedy Trial.

¶11          Fittz alleges that by delaying trial for a mental health
evaluation under Arizona Rule of Criminal Procedure 11, the superior court
violated his right to a speedy trial under Arizona Rule of Criminal
Procedure 8. The superior court may, however, order a Rule 11 evaluation
to determine the defendant’s competency to stand trial “on motion or on its
own” any time after an indictment. Ariz. R. Crim. P. 11.2(a)(1). And
computation of time under Rule 8 excludes “delays caused by an
examination and hearing to determine competency.” Ariz. R. Crim. P.
8.4(a)(1). Accordingly, the superior court’s decision to order a Rule 11




                                        4
                              STATE v. FITTZ
                            Decision of the Court

evaluation was proper, and the time required for the evaluation process
was appropriately excluded.

       D.     Visible Restraints.

¶12           Fittz argues that the superior court violated his due process
rights by causing him to wear visible restraints throughout trial. But Fittz
personally chose to wear the visible restraints, as well as prison garb,
during trial. The court offered an alternative to the visible restraints and
Fittz declined. Thus, his claim fails.

       E.     Right to Self-Representation.

¶13             Fittz argues that the superior court violated his right to self-
representation by appointing an attorney to represent him before he waived
his right to counsel. See U.S. Const. amend VI; Ariz. Const. art. 2, § 24. But
Fittz provides no authority—and we are unaware of any—for the
proposition that a defendant’s rights are violated by appointing counsel
before a court has determined that the defendant has knowingly,
voluntarily, and intelligently waived his right to counsel. Compare Faretta
v. California, 422 U.S. 806, 835 (1975) (“Although a defendant need not
himself have the skill and experience of a lawyer in order competently and
intelligently to choose self-representation, he should be made aware of the
dangers and disadvantages of self-representation, so that the record will
establish that he knows what he is doing and his choice is made with eyes
open.”) (quotation omitted). Accordingly, the superior court did not violate
Fittz’s right to self-representation.

       F.     The State’s Involvement.

¶14            Fittz further argues that the State should not have been
allowed to act as a witness—through police officers—and as the prosecutor
and the judge, while also being a party to the action. But the State must
prosecute criminal offenses, and may present witnesses in criminal
prosecutions brought in the name of the State of Arizona. See Ariz. Const.
art. 6, § 25. And an independent judicial officer presided over Fittz’s trial.
See Ariz. Const. art. 6, §§ 1, 14.

       G.     Allegation of Prior Convictions.

¶15           Fittz next argues that the State did not timely disclose its
allegation of prior convictions. But the State filed its allegation, which
included all prior convictions considered by the court at sentencing, more
than three months before trial. See A.R.S. § 13-703(N) (“The court shall


                                       5
                              STATE v. FITTZ
                            Decision of the Court

allow the allegation of a prior conviction at any time before the date the case
is actually tried unless the allegation is filed fewer than twenty days before
the case is actually tried and the court finds on the record that the person
was in fact prejudiced by the untimely filing . . . .”). Accordingly, the State
timely alleged Fittz’s prior convictions.

       H.     Right to Be Informed of the Charges.

¶16           Fittz argues that the superior court violated his right to be
informed of the nature and cause of the charges against him. But the State
informed Fittz of the nature and cause of the charges against him through
the direct complaint and the grand jury’s indictment.

II.    Fundamental Error Review.

¶17           We have read and considered counsel’s brief and Fittz’s
supplemental brief, and we have reviewed the record for reversible error.
See Leon, 104 Ariz. at 300. We find none.

¶18           Fittz was present, and although he waived his right to
counsel, he was provided advisory counsel throughout the proceedings.
The record reflects that the superior court afforded Fittz all his
constitutional and statutory rights, and that the proceedings were
conducted in accordance with the Arizona Rules of Criminal Procedure.
The court conducted appropriate pretrial hearings, and the evidence
presented at trial was sufficient to support the jury’s verdict. Fittz’s
sentence falls within the range prescribed by law, with proper credit given
for presentence incarceration.




                                      6
                              STATE v. FITTZ
                            Decision of the Court

                              CONCLUSION

¶19           Fittz’s conviction and sentence are affirmed. After the filing
of this decision, defense counsel’s obligations pertaining to Fittz’s
representation in this appeal will end after informing Fittz of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). On the court’s
own motion, Fittz has 30 days from the date of this decision to proceed, if
he desires, with a pro se motion for reconsideration or petition for review.




                            AMY M. WOOD • Clerk of the Court
                            FILED:    JT

                                        7